Citation Nr: 0305273	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  96-46 591	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the post-operative 
residuals of a total right knee replacement arthroplasty, 
currently rated as 30 percent disabling.   

2.  Entitlement to an increased rating for right knee 
instability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  

This matter initially came to the Board of Veterans' Appeals 
on appeal from an August 1995 rating decision which denied 
the veteran's claim for an increased rating for his service-
connected post-operative residuals of a right knee 
replacement.  The veteran filed a notice of disagreement in 
September 1995.  The RO issued a statement of the case in 
October 1996.  Later, in October 1996, the RO received the 
veteran's substantive appeal.  

In December 2000, the Board remanded the case to the RO for 
additional development.  The veteran was afforded a VA 
examination in October 2002.  In November 2002, the RO 
continued the denial of a rating in excess of 30 percent for 
the residuals of a right knee replacement, but granted 
service connection and assigned a separate 10 percent 
evaluation for right knee instability.  Although the veteran 
has not specifically contested the 10 percent evaluation 
assigned for instability, to give him every consideration 
with respect to the instant appeal, the Board finds that the 
appeal now involves the two issues listed on the title page 
of this decision.  Inasmuch as a higher evaluation is 
available for each aspect of the veteran's right knee 
disability, and the veteran is presumed to seek the maximum 
available benefit for a disability, each claim remains viable 
on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993);


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's residuals of a total right knee replacement 
include characteristic pain and weakness and slight 
limitation of motion.  

3.  The veteran has no more than slight lateral instability 
of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for residuals of a total right knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5055, 5256 5257, 5260, 5261 and 5262 (2002).  

2.  The criteria for an evaluation greater than 10 percent 
for right knee instability have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the October 1996 statement of the case and 
the November 1999 supplemental statement of the case, the 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  Hence, the Board finds that they 
have been given notice of the information and evidence needed 
to substantiate the claim and have been afforded the 
opportunity to submit such information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a 
letter sent in June 2001, the RO apprised the appellant of 
the VCAA and its legal implications concerning his pending 
appeal, including requesting that he identify any additional 
treatment records to support his claim.  The RO also notified 
him it would make efforts to obtain the outstanding records 
he identified.  Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted medical evidence in 
support of his claim, and the RO has undertaken reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claim, to include 
obtaining VA and private outpatient clinical records, 
requesting medical records from treating physicians or 
providers whom the veteran had identified and provided signed 
authorization, and arranging for the veteran to undergo VA 
examinations in April 1997 and September 2002.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claims are ready to be considered on the merits. 

II.  Background

Service connection for a simple fracture of the lower third 
of the right femur was granted by original rating action of 
October 1954.  Service records showed that an oil drum fell 
on the veteran's right leg causing a fracture.  The fracture 
was treated with Rush rods.  An examination revealed pain and 
stiffness in the right knee and thigh.  

In October 1989, the veteran underwent a surgical procedure 
to remove the Rush rods in his right knee.  In April 1992, he 
underwent a diagnostic and operative arthroscopy which 
involved the drilling of an osteochondral defect of the 
medial femoral condyle and resection of the horn and medial 
meniscus of the right knee.  Later, in April 1993, the 
veteran underwent a total knee arthroplasty of the right 
knee.  In May 1994, after some loosening of the prosthesis, 
he underwent a second right total knee arthroplasty.  

A July 1993 rating decision granted temporary total 
evaluations for periods of hospitalization and increased the 
evaluation of the service-connected right knee disability 
from 10 to 30 percent.  

He was seen for a routine Compensation and Pension Exam in 
July 1995.  He was able to produce flexion to 120 degrees and 
full extension.  There was minimal laxity with valgus stress 
of the knee.  There was no gross effusion of the knee.  The 
veteran walked with a normal gait.  

The RO accepted the Compensation and Pension Exam report as 
an informal application for an increased disability 
evaluation.  By rating decision of August 1995, the RO 
continued the 30 percent evaluation for the veteran's right 
knee disability.  As noted, the veteran appealed the rating 
assigned.  

The veteran was seen for a VA examination in April 1997.  He 
complained of recurrent pain and swelling in the right knee 
after about 15 minutes of walking.  He also reported that the 
knee occasionally slipped out of joint.  Examination revealed 
a well-healed surgical scar over the anterior aspect of the 
right knee.  He exhibited normal range of motion with 120 
degrees of flexion and 0 degrees of extension.  The sensory 
and vascular examination was within normal limits.  There was 
normal extensor halluces longus power.  

An April 1998 x-ray examination of the knees revealed 
extensive deformity of the right distal femur.  However, the 
alignment of the prosthesis was within normal limits.  There 
was a suggestion of small joint effusion in the supra 
patellar bursa bilaterally.  

The veteran was seen for a surgical orthopedic follow-up 
consultation in May 2001.  Therein, he reported that his 
right knee was painful night and day and felt like it wanted 
to give away.  He took over-the-counter ibuprofen that 
reportedly helped out some.  However, the pain would 
apparently wake him up at night after 2 to 3 hours of sleep.  
The veteran was able to produce passive flexion to 105 
degrees and active range of motion to 120.  The knee was 
nontender around the patella but tender medially and 
laterally.  X-rays showed that the knee replacement 
components were in good position with no evidence of lucency.  
The examiner's impression was that there was no evidence of 
infection or loosening and that some of the veteran's pain 
may be due to laxity.  

Finally, at a VA examination in September 2002, the veteran 
complained of daily aching in the knee.  He had daily pain on 
weight bearing and on walking.  He reported that the right 
knee felt as if it were giving away.  After walking 15 to 30 
minutes, the knee would feel weak and fatigued, accompanied 
by some mild swelling.  Upon examination, the veteran showed 
a careful antalgic gait.  He showed extensive scars; however, 
they were not symptomatic.  The knee had some tenderness 
medial to the joint.  However, the veteran could fully extend 
the knee and produce flexion to 130 degrees.  The right knee 
was stable posteriorly and anteriorly.  However, there was 
felt to be 1+ instability medial to lateral.  The examiner 
noted that there were not flare-ups per se.  There was 
adequate strength in the quadriceps and calf.  Knee weakness 
was rated as a 4 out of 5.  The examiner noted a history of 
arthritis but found no arthritis on examination or on x-ray 
examination.  

In October 2002, service connection was granted and a 10 
percent evaluation assigned for instability of the right 
knee.  

III.  Analysis

The veteran contends that his right knee disability is more 
severe than the current rating reflects.  Specifically, he 
avers that his right knee is manifested by pain, weakness, 
fatigability and instability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Residuals of a total right knee replacement are evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which provides 
a minimum 30 percent rating.  Intermediate degrees of 
residual weakness, pain, or limitation of motion, residuals 
of a total knee replacement are to be rated by analogy to 
Codes 5256, ankylosis of the knee; 5261, limitation of 
extension; and 5262, impairment of the tibia and fibula.  A 
60 percent rating, requires evidence of chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  A total evaluation of 100 percent is 
given for the period of one-year following prosthetic 
replacement of the knee joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2002).

Diagnostic Code 5256 provides that a 30 percent evaluation 
will be assigned for favorable ankylosis of either knee.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 degrees and 10 degrees.  A 40 percent, requires 
that the knee be fixed in flexion at an angle between 10 
degrees and 20 degrees. A 50 percent evaluation requires that 
the knee be fixed in flexion at an angle between 20 degrees 
and 45 degrees. A 60 percent evaluation requires extremely 
unfavorable ankylosis.  Ankylosis is considered unfavorable 
when the knee is fixed in flexion at an angle of 45 degrees 
or more. 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2002).

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation of extension is to 10 degrees, a 10 percent rating 
is assignable; when the limitation is to 15 degrees, 20 
percent is assigned; when extension is limited to 20 degrees, 
30 percent is assigned; when extension is limited to 30 
degrees, 40 percent is assigned; and when it is limited to 45 
degrees, 50 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).

Under Diagnostic Code 5262, a 30 percent evaluation will be 
assigned for malunion of the tibia and fibula of either lower 
extremity when the disability results in marked knee or ankle 
disability.  A 40 percent evaluation requires nonunion of the 
tibia and fibula of either lower extremity when there is 
loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2002).

The veteran has consistently maintained that he suffers from 
right knee pain, stiffness, weakness and fatigability, and 
that he has difficulty walking distances.  However, after a 
careful review of the all of the evidence, the Board finds 
that the evidence does not support the assignment of an 
evaluation greater than the currently assigned 30 percent.  
In this regard, there is no evidence of right knee anklyosis.  
Furthermore, the veteran has consistently been able to 
produce flexion within normal limits and full extension of 
the leg.  Finally, there is no evidence that the veteran 
suffers from nonunion of the tibia or fibula.  As such, there 
is no basis to award an evaluation greater than the currently 
assigned 30 percent under Diagnostic Codes 5256, 5261 or 
5262.  

Additionally, the Board has considered whether a 60 percent 
evaluation is warranted under Diagnostic Code 5055.  However, 
the clinical evidence of record does not show that the 
veteran experiences chronic severe pain or weakness of the 
knee. While on recent VA examination, the veteran complained 
of daily pain and knee tenderness; however, he was able to 
flex the right knee to 130 degrees with full extension.  
Further, knee weakness was reported as a 4 out of 5 and the 
musculature showed adequate strength.  Despite the veteran's 
assertions, there simply is no objective evidence to 
establish greater disability than that shown objective.  
Thus, the Board finds that the preponderance of the evidence 
does not support an evaluation in excess of 30 percent under 
Diagnostic Code 5055.  

In evaluating the veteran's disability under Diagnostic Code 
5055, the Board has carefully considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45, pertaining to functional loss due to 
pain and other factors.  The Board notes that Diagnostic Code 
5055 includes specific consideration of effects of pain, 
limitation of motion or weakness in the affected extremity in 
rating prosthetic knee joint replacement residuals.  
Arguably, then, pain and weakness are contemplated in the 
rating criteria, those symptoms, alone, would not appear to 
provide the basis for a higher evaluation under the 
provisions cited to above.  In any event, the Board notes 
that while there is objective is evidence of pain and 
weakness , the record does not suggest that such symptoms  
results in functional impairment beyond what is contemplated 
by the 30 percent rating under Diagnostic Code 5055.  Thus, 
consideration of factors set forth under 38 C.F.R. §§ 4.40 
and 4.45 would not result in a higher evaluation.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  

For the foregoing reasons, the Board concludes that the 
residuals of the post-operative residuals of a right knee 
arthroplasty are not more than 30 percent disabling.

The Board also notes that the veteran is in receipt of a 
separate 10 percent evaluation for right knee instability 
under Diagnostic Code 5257, pursuant to which  lateral 
instability or recurrent subluxation of the right knee is 
evaluated.  The Board also finds, however, that the record 
presents no basis for a higher evaluation for the veteran's 
instability.  Under Diagnostic Code 5257, knee impairment 
with recurrent subluxation or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).   
The Board notes that the  veteran has complained of right 
knee instability or a feeling that his right knee is giving 
away.  However, objective findings at the September 2002 VA 
examination revealed only 1+ instability of the right knee.  
There is no other competent medical evidence of record that 
indicates that the veteran's right knee instability is 
greater than slight.  As such, the findings do not provide a 
basis for an increased rating under Diagnostic Code 5257.  

For all the foregoing reasons, the claim for higher 
evaluation for post-operative residuals of a total right knee 
replacement arthroplasty, and the claim for a higher 
evaluation for right knee instability, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).




ORDER

A rating greater than 30 percent for post-operative residuals 
of a total right knee replacement arthroplasty is denied.  

A rating greater than 10 percent for right knee instability 
is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

